PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/020,908
Filing Date: 27 Jun 2018
Appellant(s): Randall et al.



__________________
Robert Rapp 
(Reg. No. 45,393)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 19, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 16, 2020, from which the appeal is taken is being maintained by the examiner, except for the rejection under 35 USC §112 first paragraph, for lack of written description.  The written description rejection was withdrawn in the Advisory Action (11/10/2020).

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 6, 7, 10-16, 18, 19, and 21 are rejected under 35 U.S.C. 101 as being directed to an ineligible abstract idea.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  

Claims 1-4, 6, 7, 9-16, 18, 19, and 21 as being rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  As explained above, that rejection was withdrawn in the Advisory Action (11/10/2020).

(2) Response to Argument

Response to Summary of the Arguments
The Appellant traverses the rejection of the claims as being directed to an ineligible abstract idea because the claims recite specific steps to achieve a desired result.  In response, the Examiner points out that “reciting specific steps to achieve a desired result” is not the test for 
The Appellant further submits that the claims recite significantly more than an abstract idea because they recite steps that are not well-understood, routine, and conventional.  In response, the Examiner submits that the non-conventional elements of the claims are part of the abstract idea of obtaining information related to a meeting.  The role of the neural network and associated cluster analysis, and natural language processing, amount to well-understood, routine, and conventional activity in the claims.  The Appellant points to the lack of a prior art rejection to support an argument in favor of the claims’ eligibility, but a prior art analysis is separate and distinct from a subject matter eligibility analysis.  
The Appellant further contends that the claims recite an improved graphical user interface that provides a practical application of the alleged abstract idea.  In response, the Examiner submits that the graphical user interface merely serves as a tool for obtaining and reporting information.  The data input and data reporting steps executed by the user interface could be implemented on paper, but a graphical user interface is recited for implementation.  A graphical user interface is generic computer hardware that does not provide a practical application or significantly more than an abstract idea.  No particular improvement to graphical user interface technology is recited in the claims.  
The Appellant additionally suggests that the claim language was ignored in the Final Office Action.  The Examiner respectfully disagrees.  Each and every limitation of the claims was considered individually and as a whole in arriving at the conclusion that the claims are directed to an abstract idea without significantly more.  
The Brief additionally provides a summary of relevant case law regarding subject matter eligibility and abstract idea analysis.  While the Examiner agrees that the cases listed and 

Whether Claims 1-4, 6, 7, 9-16, 18, 19, and 21 Constitute Eligible Subject Matter under 35 USC §101.

The Appellant submits that the present claims are directed to eligible subject matter, contending that the claims do not attempt to monopolize all possible methods of implementing the alleged abstract idea.  In response, the Examiner points out that an abstract idea without significantly more is just that – an abstract idea.  Therefore, the specificity of the claims does not necessarily render the claims subject matter eligible.  Moreover, an important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.  See MPEP §2106.05(a).  The present claims recite steps such as “generating a second set of purpose clusters based on a second set of features vectors and a second set of purposes . . . “  The solution of generating purpose clusters based on vectors and purposes is claimed at a high level of generality, and no particular solution is recited in the claims.  The present claims are not analogous to the claims from McRO because the claims in McRO involved a lip syncing method that is rooted in computer technology.  In contrast, the present claims recite steps for processing information related to a meeting to determine a purpose of the meeting that are not rooted in computer technology.  
The Appellant additionally contends that the claims provide a practical application of the abstract idea by providing a user interface for receipt of selection of a prototype purpose and user-formulated purpose; and presentation of said purposes.  In response, the Examiner 
The Appellant further submits that the claims do not seek to tie up an abstract idea.  The Examiner respectfully disagrees.  As set forth in the Final Office Action, the claims are directed to the abstract idea of obtaining information related to a meeting.  See Final Rejection 6/15/2020, pp. 5-6.  Although the Appellant submits that the claims are more specific than the alleged abstract idea, the elements of the claims, aside from the generic computer hardware, neural network, cluster analysis, and natural language processing for semantic analysis; are all within the scope of the identified abstract idea.  As explained in the Final Rejection:  “The steps are all steps for data input, data processing, and data reporting related to the abstract idea of obtaining information related to a meeting that, when considered alone and in combination, are part of the abstract idea of obtaining information related to a meeting.”  See Final Rejection p. 6.  Essentially, the claims use data input regarding a meeting and process the data to determine the purpose of the meeting.  
The Appellant further submits that the claims recite an inventive concept that is more than what is well-understood, routine, and conventional in the field.  Specifically, the Appellant refers to five limitations that are alleged to be more than what is taught in the cited Jeong reference, which was used in the Final Rejection to demonstrate that the recited neural network and cluster analysis can be used for semantic processing.  See Brief pp 28-29.  In response, the Examiner asserts that the Jeong reference demonstrates what it was alleged to demonstrate in the Final Rejection – that a neural network in conjunction with cluster analysis (classification 
The Appellant further submits that the subject matter eligibility rejection is in error because the Examiner did not consider the dependent claims.  In response, the Examiner points to the Final Office Action, which states: “The dependent claims further recite steps for data input (see claims 2, 6, 7, 10, 11, 14, 18, and 19) and data processing (see claims 2-4, 6, 7, 10-12, 14-16, 18, and 19) for implementing the abstract idea that of obtaining information related to a meeting do not provide a practical application.”  See Final Rejection p. 7.  Therefore, the dependent claims were considered in the analysis provided by the Examiner.  The Appellant does not address this statement from the Final Office Action, and the Examiner attests to its accuracy.  For example, dependent claim 2 can be broken down into two steps: one step for obtaining vector information, and one step for obtaining feedback and using the feedback to generate purpose clusters.  These steps constitute steps for data input and data processing to implement the alleged abstract idea of obtaining information related to a meeting.  
Whether Claims 1-4, 6-7, and 10-12 Constitute Eligible Subject Matter under 35 USC §101
The Appellant additionally submits that the claims are subject matter eligible because the claims recite steps that could not be performed mentally or on paper.  The Examiner respectfully disagrees that the steps could not be performed mentally or on 
Whether Claim 2 Constitutes Eligible Subject Matter under 35 USC §101
The Appellant traverses the rejection of claim 2 as being directed to an ineligible abstract idea, contending that Jeong does not teach elements of claim 2.  In response, the Examiner points out that none of the elements of claim 2 have been asserted to be well-understood, routine, and conventional; therefore, Jeong’s teachings are irrelevant.  However, claim 2 does recite steps for data input and data processing that are part of the abstract idea of obtaining information related to a meeting.  The Appellant appears to rely on the user of user-specified purposes to demonstrate subject matter eligibility (see Brief p. 33), but having a user specify data is not an inventive concept.  The Examiner reiterates that subject matter eligibility analysis is separate and distinct from a prior art analysis.
Whether Claim 4 Constitutes Eligible Subject Matter under 35 USC §101
The Appellant traverses the rejection of claim 4 as being directed to an ineligible abstract idea, contending that the claim provides concrete steps for 
Whether Claim 10 Constitutes Eligible Subject Matter under 35 USC §101
The Appellant traverses the rejection of claim 10 as being directed to an ineligible abstract idea, contending that the steps of claim 10 for predicting attendance likelihood based on sentiment and position are subject matter eligible.  In response, the Examiner submits that predicting an attendance likelihood is within the scope of the identified abstract idea of obtaining information related to a meeting.  Claim 10 recites rules a human being could follow to make a determination based on received information.  For example, claim 10 includes the limitations: “determining one or more names associated with the at least one email;” and “quantifying a respective sentiment for each of the one or more names.”  A human being reading an email could extract a name from the email and gauge sentiment related to the name from the email.  The Final Office Action does not assert that the steps of claim 10 are well-understood, routine, and conventional; and any prior art is unrelated to the rejection of claim 10 for lack of subject matter eligibility.
Whether Claims 13-16 and 18-19 Constitute Eligible Subject Matter under 35 USC §101

Whether Claim 14 Constitutes Eligible Subject Matter under 35 USC §101
		The Appellant traverses the rejection of claim 14 as being directed to an ineligible abstract idea.  In response, the Examiner submits that claim 14 recites essentially the same subject matter as claim 2.  Therefore, the rejection of claim 14 stands or falls with the rejection of claim 2.  
Whether Claim 16 Constitutes Eligible Subject Matter under 35 USC §101
		The Appellant traverses the rejection of claim 16 as being directed to an ineligible abstract idea.  In response, the Examiner submits that 

B. Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        
Conferees:
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624        
                                                                                                                                                                                                /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.